 Case 1:18-cv-01413-JTN-SJB ECF No. 62 filed 12/26/19 PageID.573 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

JOHN DOE,

                                                            Case No. 1:18-cv-01413-JTN-ESC

                       Plaintiff,                           Hon. Janet T. Neff

     v.
MICHIGAN STATE UNIVERSITY, et al.,

                       Defendants.

   KROLL DEFENDANTS’ UNOPPOSED MOTION FOR EXTENSION OF TIME TO
    FILE THEIR REPLY BRIEF IN SUPPORT OF THEIR MOTION TO DISMISS

       Defendants Kroll Associates, Inc., Mark Ehlers, and Kendra Waldsmith (collectively, the

“Kroll Defendants”) respectfully request an extension of time in which to file a reply brief in

support of their motion to dismiss the Amended Complaint. The Kroll Defendants served their

motion to dismiss and memorandum of law in support on November 1, 2019. Pursuant to this

Court’s Order (PageID.523), the Kroll Defendants also served their concurrence with the MSU

Defendants’ motion and brief on November 1, 2019. Plaintiff served his opposition brief on

December 16, 2019. The Kroll Defendants’ reply brief is currently due on December 30, 2019.

       Pursuant to an agreed extension for their reply brief, the MSU Defendants’ reply brief is

due January 9, 2020. Because the Kroll Defendants intend to serve a concurrence with the MSU

Defendants’ reply brief and in light of the holidays, the Kroll Defendants request an extension until

January 9, 2020 in which to serve their reply brief and their concurrence with the MSU Defendants’

reply brief. Counsel for Plaintiff and for the MSU Defendants consent to the requested extension.




                                                 1
 Case 1:18-cv-01413-JTN-SJB ECF No. 62 filed 12/26/19 PageID.574 Page 2 of 3



Dated:   December 26, 2019         Respectfully submitted,


                                   WINSTON & STRAWN LLP

                                   By:/s/ Reid F. Smith
                                      Stephen V. D’Amore
                                      Scott M. Ahmad
                                      Angela A. Smedley
                                      Reid F. Smith
                                      Attorneys for Defendants
                                      KROLL ASSOCIATES, INC., MARK
                                      EHLERS, and KENDRA WALDSMITH




                                      2
 Case 1:18-cv-01413-JTN-SJB ECF No. 62 filed 12/26/19 PageID.575 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I certify that on December 26, 2019, pursuant to Local Rule 5.7, I served the Kroll Party

Defendants’ Unopposed Motion for Extension of Time to File Their Reply Brief in Support of

Their Motion to Dismiss by electronic mail on the following:

Andrew T. Miltenberg, Esq.                         Michael E. Baughman, Esq.
Stuart Bernstein, Esq.                             Christopher R. Healy
Cindy Singh, Esq.                                  PEPPER HAMILTON LLP
Nesenoff & Miltenberg LLP                          3000 Two Logan Square
363 Seventh Avenue, 5th Floor                      Eighteenth & Arch Streets
New York, NY 10001                                 Philadelphia, PA 19103-2799
amiltenberg@nmllplaw.com                           (215) 981-4000
sbernstein@nmllplaw.com                            baughman@pepperlaw.com
csingh@nmllplaw.com                                Attorney for Michigan State University
Attorneys for Plaintiff                            Defendants

Brian E. Koncius, Esq.
Bogas & Koncius P.C.
31700 Telegraph Road, Suite 160
Bingham Farms, MI 48025
bkoncius@kbogaslaw.com
Attorney for Plaintiff

                                            By:/s/ Reid F. Smith
                                               Stephen V. D’Amore
                                               Scott M. Ahmad
                                               Reid F. Smith
                                               WINSTON & STRAWN LLP
                                               35 W. Wacker Dr.
                                               Chicago, IL 60601
                                               Tel.: (312) 558-5600
                                               Email: sdamore@winston.com
                                               Email: sahmad@winston.com
                                               Email: rfsmith@winston.com

                                               Angela A. Smedley
                                               WINSTON & STRAWN LLP
                                               200 Park Avenue
                                               New York, NY 10166
                                               Tel.: (212) 294-6700
                                               Email: asmedley@winston.com

                                               Attorneys for Defendants
                                               KROLL ASSOCIATES, INC., MARK
                                               EHLERS, and KENDRA WALDSMITH

                                               1
